                                                              F I S H E R | T A U B E N F E L D LLP

                                                                                   225 Broadway, Suite 1700
                                                                                 New York, New York 10007
                                                                                         Main 212.571.0700
                                                                                          Fax 212.505.2001
                                                                                  www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com


                                                                        April 17, 2020
VIA ECF
Hon. Sandra J. Feuerstein
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722-9014

                                         Re: Franco v. Stardust Diners, Inc. et al.
                                         Case No.: 18-cv-04537 (SJF)(AYS)

Dear Judge Feuerstein:

               We represent Plaintiff in this matter. We write to jointly respectfully request, along
with Defendants, that the Court extend discovery in this matter for 30 days from May 1, 2020 until
June 1, 2020 and adjourn the May 5, 2020 conference. This is the parties’ third request to extend
discovery, and the Court granted the last one, although for fewer days than requested. Although
the Court stated that the last extension would be the final one, that was at the beginning of the
COVID-19 pandemic and before New York State shut down all nonessential businesses. The
mandatory shutdown has closed the offices of all counsel. These closures have delayed the parties’
progress in producing documents, which the parties are still in the process of doing. In addition, I
have been ill for the last few weeks, which, coupled with familial obligations and religious
obligations relating to Passover, has prevented me from doing any work on this case during that
time.

               Finally, as the Court is aware, Governor Cuomo has extended the mandatory
closures through May 15. As such, the only way to do depositions by May 1 would be remotely
from home. However, I have three young children, including a 15 month old daughter. My older
children attend school remotely, and I must monitor their use of the remote software. Coupled
with caring for a precocious toddler, it would be impossible for me to block off multiple hours
over a period of days for the depositions of the three parties in this case. With the Court’s
permission, we will tentatively schedule the depositions for late May so that they can be taken in
person once the mandatory closures are hopefully lifted.

               Accordingly, we respectfully contend that the COVID-19 pandemic and mandatory
shutdown of most New York businesses constitute extraordinary circumstances justifying another
extension. As such, we respectfully request an additional 30 days – until June 1 – to complete
discovery in this matter.
Thank you for your attention to the above.
                                             Sincerely,
                                             ---------------/s/-----------
                                             Michael Taubenfeld




                                2
